Herbert R. Brown, J.,
concurring. I join in the judgment, syllabus and opinion. I write separately because the opinion states that a proof-beyond-all-doubt standard is not required before a death penalty may be imposed. This may be a correct statement *263of the law, but I do not want my assent to that principle of law to be misconstrued. In every capital case, each of us must independently consider the appropriateness of the death penalty. The responsibility is not only to guard against error, but also to make a de novo determination. In discharging that responsibility I believe that any doubt concerning the defendant’s guilt is a legitimate matter for our consideration.